Title: To Benjamin Franklin from the Comtesse de Beauharnais, 20 August 1784
From: Beauharnais (Beauharnois), Marie-Anne-Françoise Mouchard, comtesse de
To: Franklin, Benjamin


				
					le 20 aoust 1784
				
				Permettéz, Monsieur, que je vous envoie ce memoire en faveur d’un infortuné digne a tous egards de votre compassion? Vous y verrés qu’une chute qu’il a faite l’hiver dernier le met hors detat de continuér ses travaux; votre coeur genereux et sensible qui previent les besoins des malheureux qui les devine meme me repond que celui cy vous interessera, oui Monsieur en vos vertus minspirent la confiance de vous le dire, si vous vouliéz avoir la bonté de joindre quelques louis a ceux qu’il a deja recus, vous prolongeriéz son existence et cest a vous benir quil emploiroit le reste de sa vie. Vous seréz peut etre surpris, Monsieur, de la demande que jose vous faire n’ayant pas l’honneur detre connue de vous, mais lillustre Monsieur franklin precedé par la renommée a droit a ma priere puisqu’elle est un juste hommage, éh qui peut aimér plus a faire e bien que le premiér philosophe de nos jours, que le pere des infortunés et que celui sur la phisionomie respectable duquel on lit que le pauvre nira point chéz luy sans revenir heureux. Combien jattache de prix a loccasion [de?]

luy offrir les sentiments dadmiration avec lesquels jay l’honneur detre Monsieur Votre tres humble et tres obeissante servante
				
					
						LA CTESSE DE BEAUHARNOIS
					
				
			 
				Notation: La Csse. de Beauharnois 20 Août 1784.
			